                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MARYLAND
                                       Southern Division


COUNCIL OF UNIT OWNERS OF                                *
MILESTONE TOWNHOUSE
CONDOMINIUMS,                                            *

        Plaintiff,                                       *
v.                                                                    Case No.: GJH-18-1572
                                                         *
BEAZER HOMES, LLC,
                                                         *
        Defendant.
                                                         *
*       *        *        *        *        *        *       *        *        *        *        *        *

                                       MEMORANDUM OPINION

        In this case, Plaintiff, the Council of Unit Owners of Milestone Townhouse

Condominiums, seeks to recover from Defendant Beazer Homes, LLC for an alleged violation of

the Maryland Consumer Protection Act, Maryland Code Commercial Law § 13-301 et seq. ECF

No. 2. Pending before the Court is Defendant’s Motion to Dismiss. ECF No. 12. No hearing is

necessary. See Loc. R. 105.6 (D. Md. 2016). For the following reasons, Defendants’ Motion to

Dismiss is denied.

I.      BACKGROUND1

        Plaintiff is a condominium association that represents the interests of most owners of

units in the Milestone Condominium project—a development established by Declaration on

September 23, 1997. ECF No. 2 ¶¶ 1–3. Defendant acted as the Milestone developer during a

period that included June 1997 through August 2000. Id. ¶ 8. Defendant hired and supervised

contractors, architects, professional engineers, and others to make real property improvements to


1
  Unless otherwise stated, the background facts are taken from Plaintiff’s Complaint, ECF No. 2, and are presumed
to be true.

                                                         1
what became the Milestone common areas and condominium units. Id. ¶ 9. Defendant also acted

as the seller of units between June 1997 and 2001. Id. ¶ 10.

          Although proper installation of weather resistant barriers between exterior siding and

wall sheathing is a requirement per applicable building codes, the Milestone project does not

include weather resistant barriers. Id. ¶¶ 12–13. These barriers are to include flashing, taping and

other measures around windows, doors, seams and other breaks in weather resistant sheeting to

prevent the intrusion of moisture into the sheathing and structural elements. Id. ¶ 12.

          Because of the hidden building defects, water entered beneath the exterior cladding,

damaging or threatening to damage structural elements of the buildings that are common to two

or more units. Id. ¶ 18–19. Plaintiff alleges that unit owners therefore paid more than market

value for their condominiums. Id. ¶ 20. Defendant’s failure to disclose the defects also meant that

repairs were not made in a timely fashion and that Plaintiff lost its opportunity to assert warranty

and contract claims. Id. ¶ 21. Plaintiff discovered the lack of weather resistant barriers while

making repairs in 2016. Id. ¶ 13. Plaintiff alleges that Defendant knew or should have known

that the buildings lacked weather resistant barriers and that Defendant concealed this defect. Id.

¶¶ 14–15, 16.

          Plaintiff sued Defendant in the Circuit Court for Montgomery County Maryland on

March 23, 2018, and Defendant removed the case to this Court on May 18, 2018. ECF No. 1.

Plaintiff alleges that Defendant violated the Maryland Consumer Protection Act (CPA) by failing

to disclose building defects to purchasers. ECF No. 2 at 8–13. Defendant filed a Motion to

Dismiss, arguing that Plaintiff’s CPA claim is barred by the Maryland Statute of Repose, § 5-

108(b).




                                                   2
II.    STANDARD OF REVIEW

       Defendant moves to dismiss Plaintiff’s Complaint pursuant to Rule 12(b)(6), asserting

that it fails to state any claim upon which relief can be granted. To state a claim that survives a

Rule 12(b)(6) motion, a complaint, relying on only well-pled factual allegations, must state at

least a “plausible claim for relief.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009). The “mere recital

of elements of a cause of action, supported only by conclusory statements, is not sufficient to

survive a motion made pursuant to Rule 12(b)(6).” Walters v. McMahen, 684 F.3d 435, 439 (4th

Cir. 2012).

       In reviewing a motion to dismiss, the Court may consider allegations in the complaint,

matters of public record, and documents attached to the motion to dismiss that are integral to the

complaint and authentic. See Philips v. Pitt Cnty. Mem’l Hosp., 572 F.3d 176, 180 (4th Cir.

2009). While a court may review affirmative defenses asserted in a Rule 12(b)(6) motion to

dismiss, such a motion should be granted only in the “rare circumstances where facts sufficient

to rule on an affirmative defense are alleged in the complaint.” Goodman v. PraxAir, Inc., 494

F.3d 458, 464 (4th Cir. 2007) (en banc). Moreover, a movant cannot merely show that the

elements of the defense appear on the face of the complaint or in properly considered documents,

but must also “show that the plaintiff’s potential rejoinder to the affirmative defense was

foreclosed by the allegations in the complaint.” Id. at 466.

III.   DISCUSSION

       Defendant contends that Plaintiff’s CPA claim is time barred by the Maryland Statute of

Repose. That statute, § 5-108, provides for a ten- and twenty-year time bar under the following

relevant circumstances:




                                                  3
              (a)      . . . no cause of action for damages accrues and a person may not seek
       contribution or indemnity for damages incurred when . . . injury to real or personal
       property resulting from the defective and unsafe condition of an improvement to real
       property occurs more than 20 years after the date the entire improvement first becomes
       available for its intended use.

               (b)     . . . a cause of action for damages does not accrue and a person may not
       seek contribution or indemnity from any architect, professional engineer, or contractor
       for damages incurred when . . . injury to real or personal property, resulting from the
       defective and unsafe condition of an improvement to real property, occurs more than 10
       years after the date the entire improvement first became available for its intended use.

Md. Code Ann., Cts. & Jud. Proc. § 5-108(a)–(b).

       Thus, § 5-108(b) expressly shelters architects, professional engineers, and contractors

from liability for damage occurring more than 10 years after the date the entire improvement

became available while the twenty-year statute of repose applies more broadly.

   A. Applicability of the ten-year time bar

       For the ten-year statute of repose to bar Plaintiff’s claim, facts in the Complaint must

demonstrate that the only role Defendant played in the Milestone project was that of an architect,

professional engineer, or contractor. A contractor is “one who contracts on predetermined terms

to provide labor and materials and to be responsible for the performance of a construction job in

accordance with established specifications or plans.” Hartford Ins. Co., 201 F.3d at 541 (quoting

Webster's Third International New Dictionary 495 (1961). The ten-year statute of repose applies

to both general contractors, who undertake “to procure the performance of works or services on a

large scale” and are responsible for an entire job, and sub-contractors (i.e. those “responsible for

only a portion of a job” such as a plumber or carpenter). Id. (quoting Black's Law Dictionary 295

(5th ed.1979)).

       A developer may play a different role than a contractor or these roles may overlap. In the

condominium context, a developer is defined as “any person who subjects his property to the



                                                 4
condominium regime established by this title.” Md. Code, Real Prop. § 11-101(g). “The

developer is, in a sense, the builder of the project, even though he may delegate to others the

physical acts of construction.” Council of Co-Owners Atlantis Condo., Inc. v. Whiting-Turner

Contracting Co., 308 Md. 18, 40 (1986). Thus, a developer might not be the person charged with

making improvements to land, but rather the entity that issues and records a declaration to create

a condominium project and its council of unit owners. Id. Once units and common areas are

constructed, a developer then sells and records these units as part of the condominium regime.

ECF No. 16 at 6.

       Although a developer might hire a general contractor to procure the performance of

construction services, there is no rule that says a developer cannot serve as its own general

contractor. But because §5-108(b) expressly shields only architects, professional engineers, and

contractors from liability after ten years, a developer that serves as its own general contractor has

more expansive exposure to liability than an entity serving solely in the contractor role. See §5-

108(b). The Complaint alleges that Defendant served both as the developer/seller of the

Milestone condominium units, ECF No. 2 ¶¶ 8, 10, and that Defendant “hired and supervised

contractors, architects, professional engineers, and others to make real property improvements to

what became the Milestone common areas and condominium units.” ECF No. 2 ¶¶ 8–9. Thus,

while Defendant may have also played the role of a general contractor—procuring the

performance of works and services on a large scale and overseeing the completion of the

construction project, the Defendant’s role as the general contractor does not shelter it from

liability for its actions as the developer. If discovery demonstrates that Defendant’s only role was

that of a contractor and some other entity operated as the developer, then the ten-year statute of




                                                  5
repose may bar Plaintiff’s claim. However, based on the allegations in the Complaint, assumed

to be true at this stage, the ten-year statute of repose is inapplicable to Defendant.

   B. Applicability of twenty-year time bar

       The twenty-year statute of repose applies more broadly to eliminate any cause of action

“for damages incurred” when an injury to real property results from “the defective and unsafe

condition of an improvement to real property” more than twenty years after the improvement

first became available for its intended use. The parties do not dispute that the Milestone project

constituted an improvement to real property or that the lack of weather resistant barriers was a

defect. ECF No. 16 at 10. The Court must determine, however, whether Plaintiff’s alleged injury

resulted from a “defective and unsafe condition,” and whether the facts show that the

improvement became available for its intended use more than twenty years before Plaintiff

brought its Complaint.

       Water infiltration causing damage or risking damage to a building’s structural elements is

an unsafe condition. See Hagerstown Elderly Assocs. L.P. v. Hagerstown Elderly Bldg. Assocs.

L.P., 368 Md. 351, 355 (2002) (applying Statute of Repose to claims involving damage and

collapse of portion of defectively installed exterior cladding system intended to provide

“protection against infiltration of the elements for an apartment building”); Hartford Insurance

Co., 201 F.3d at 540 (Statute of Repose barred recovery for damage incurred by broken

sprinkler-system standpipe that caused flooding). Plaintiff alleges that the lack of weather

resistant barriers allowed water to enter beneath the exterior cladding, damaging or threatening to

damage structural elements of the buildings that are common to two or more Milestone project

units. ECF No. 2 ¶ 18–19. Therefore, the lack of weather resistant barriers would appear to

constitute a defect.



                                                  6
       Plaintiff’s argument that that its damages—diminution in the condominium’s value—

resulted from Defendant’s misrepresentations and not from a “defective and unsafe condition” is

unpersuasive. Statutes of repose, unlike statutes of limitations, are “not tolled by a defendant’s

fraudulent concealment of the cause of a plaintiff's injury.” Carven, 135 Md. App. at 652.

Instead, a statute of repose shelters groups from property injury actions after an elapsed time-

period and “unrelated to when an accident or discovery of damages occurs.” Id. (quoting Susan

C. Randall, Comment, Due Process Challenge to Statutes of Repose, 40 sw.L.J. 997, 998

(1986)). Plaintiff’s characterization of its damages as “lost value” caused by Defendant’s

misrepresentation can therefore not transform Plaintiff’s property injury action into a consumer

fraud action outside of the statute of repose.

       Finally, the Court considers whether the condominium project became available for its

intended use more than twenty years before Plaintiff filed its Complaint. Plaintiff’s claim is

premised on Defendant’s alleged knowledge of defects in the construction of the Milestone

project between June 1997 and August 2000. ECF No. 2 ¶ 8. It is thus not clear from the face of

the Complaint whether the condominium units affected by the lack of weather resistant barriers

became available for their intended use more than twenty years before Plaintiff filed its

Complaint on March 23, 2018. Discovery may show that the affected condominium units were

completed before March 23, 1998, meaning the twenty-year statute of repose would bar

Plaintiff’s claim. However, a motion to dismiss based on an affirmative defense should be

granted only in the “rare circumstances where facts sufficient to rule on an affirmative defense

are alleged in the complaint.” Goodman, 494 F.3d at 464. Those circumstances do not exist here

because Defendant has not shown that Plaintiff’s “potential rejoinder to the affirmative defense”

is “foreclosed by the allegations in the complaint.” Id. at 466.



                                                  7
IV.     CONCLUSION

        For the foregoing reasons, Defendant’s Motion to Dismiss is denied. A separate Order

shall issue.

Date: March 20, 2019                                       /s/__________________________
                                                           GEORGE J. HAZEL
                                                           United States District Judge




                                               8
